Question Time (Commission)
The next item is Question Time (B6-0475/2008).
The following questions are addressed to the Commission.
Part I
Subject: Anti-drugs strategy
The implementation of the strategic anti-drugs campaign is grounded in two action plans, for two distinct periods, i.e. 2005-2008 and 2009-2012. Also foreseen is an 'impact assessment' in 2008, to precede the action plan for 2009-2012, on the basis of a clear timetable.
The current state of affairs regarding drugs in the EU is disturbing, and the specific means chosen to fight the problem need to be extremely rigorous, firm, persistent and consistent.
What is the Commission's diagnosis, on the basis of the reports for 2005, 2006 and 2007, of the current situation, and what has been the level of execution of actions between 2005 and the present?
What is the state of play as regards the impact assessment which is to be concluded in 2008? What is the Commission's forecast for the period 2009-2013, especially concerning new instruments for combat and cooperation in police and legal terms, and also the participation of civil society?
Vice-President of the Commission. - Madam President, it is clear that nobody can be complacent about the issue of drugs. The Commission adopted on 18 September 2008 a proposal for a European Union Drugs Action Plan 2009-2012, and a report on the final evaluation of the EU Drugs Action Plan 2005-2008 was annexed. This is the impact assessment which was mentioned in the question.
Both documents were made available to Parliament on that date. The evaluation was conducted by the European Commission in the first half of 2008 in line with Action 45.3 of the subsequent Action Plan. The evaluation provided important input for the new Action Plan. Findings include the following:
Regarding the implementation of the new EU Drugs Action Plan, the conclusion can be drawn that progress has been made on nearly all specific objectives and actions with varying degrees of success. The EU Drugs Action Plan is adequately reflected in the national policies of the Member States and has been translated into national policy and/or these objectives were already reflected in existing documents.
Member States report that the Action Plan reflects the main policy fields at national level. The evaluation shows that the Action Plan supports a process of convergence between Member States' drug policies, which the Commission considers quite important.
Regarding the drug situation, there has not been a significant reduction in the prevalence of drug use but the use of some of the most prevalent drugs seems to have stabilised and/or fallen slightly. The use of cocaine is showing an upward trend in some Member States. The long-term EU trend in the prevalence of drug-related infectious diseases, especially HIV and AIDS infections, is that these have been reduced in recent years, as have drug-related deaths.
New trends in drug use, especially poly-drug use, have emerged in recent years. The numbers and size of cocaine seizures are rising while for herbal cannabis, heroin, ecstasy and amphetamines, seizures appear to be stabilising. Prices for illicit substances in general have fallen, while purity levels seem to be fairly stable.
Regarding the impact of the Action Plan on the drug situation, the impact assessment to which the honourable Member refers is, I presume, the evaluation report regarding implementation. The on-going reduction in drug-related infectious diseases and drug-related deaths, on the one hand, and the EU-wide implementation of harm-reduction measures, on the other, suggest a clear correlation with the Action Plans, even though such a link is notoriously hard to prove beyond any reasonable doubt.
Some Member States have achieved dramatic reductions in drug-related health harm after the introduction of harm-reduction measures. Similar conclusions can be drawn in the fields of supply reduction and European coordination and cooperation in anti-drugs law enforcement.
(PT) Thank you, Madam President. I must particularly thank the Commission representative, mainly for having answered my question, but also for the quality of the answer. I have very carefully read the Commission documents.
Firstly, I must say that we agree with the strategy and the Action Plan which primarily addresses supply and then demand. It is on supply that I should like to give my opinion.
In terms of supply, we are extremely concerned about the abundance of cocaine and also about the abundance of synthetic products. In addition, we are extremely concerned about the local disputes occurring between gangs which, in some Member States, are fighting for control of the drugs market. I would ask you to clarify for me, as far as possible, what specific actions are proposed with regard to cooperation between the Member States and between the police and judicial authorities of the Member States, on the one hand, and between the Member States and the producing countries, in particular, the cocaine-producing countries, on the other. This is an area of the strategy that we are very concerned about and on which we should like to hear concrete answers from the Commission.
Vice-President of the Commission. - Madam President, of course cooperation between Member States in fighting drugs, drug cartels and drug crime is extremely vital and also extremely difficult because of the huge amount of money in circulation. Our first priority, as you have seen in the Action Plan, is really to fight the cocaine supply chain. We have several initiatives which foresee and arrange cooperation between producer countries in Latin America and in Western Africa in order to stop cocaine trafficking. There are special centres such as the Maritime Analysis and Operations Centre - Narcotics, and the Centre d'Enquête et de Coordination de la Lutte Anti-drogue en Méditerranée. Both initiatives target cocaine trafficking.
Hence, there is cooperation and there are initiatives, but the field is difficult and the fight is hard. I must stress that there cannot be any complacency. This is more or less an endless fight. However, I am happy to report some positive consequences. Diseases have decreased, as has drug-related death.
Subject: Import of poultry meat products from China
Commission Decision 2008/638/EC of 30 July 2008 amending Decision 2007/777/EC on the import of meat products from third countries. Under the earlier decision, China was permitted to export only heat-treated poultry meat products to the Community which had been treated in a hermetically sealed container to a Fo value of three or more.
At the same time, at the request of the competent Chinese authorities, the Commission approved the import of poultry meat products from China's Shandong Province which had been treated at a lower temperature (minimum 70° C).
In the light of the above, does the Commission not consider that relaxing the rules will lead to a slackening of the European Union's rigorous animal health, food hygiene and animal welfare regulations? Does it not think that taking such a decision, which applies to just one province of a country, is cause for concern, and does it think that the poultry meat products in question can be completely verified as coming only from Shandong Province? Does it not consider that granting the authorisation to one province will lead to a torrent of requests for the rules to be relaxed in other provinces (of which there are already indications)? Do the measures introduced not pose a risk to the situation of EU poultry farmers?
Vice-President of the Commission. - Madam President, animal- and public-health rules applying to the export of poultry meat from China ensure an equivalent level of protection to those of the EU. These import rules guarantee that all imported products fulfil the same high standards as products from the EU Member States, not only with respect to hygiene and all aspects of consumer safety but also regarding animal health status. The principle according to which food must be safe, irrespective of its origin, is at the core of the EU approach.
The official control system in China was verified on the spot by three Commission inspections. The outcome was published on the website of DG SANCO. The inspections have shown that the competent authorities, in particular in Shandong Province, are sufficiently well structured to guarantee compliance with Community legislation as regards heat-treated poultry meat products. Furthermore, these inspection missions have also verified that the competent authorities are capable of enforcing the Community's import requirements.
As a result of this exercise, the Chinese authorities have demonstrated to the Commission services that they can certify that consignments of heat-treated poultry meat products being exported to the European Union were produced in accordance with Community requirements and come only from Shandong Province.
All approved plants in the Community list of establishments from which imports of heat-treated poultry meat is authorised are located in Shandong Province. This was verified by the three fact-finding missions on the spot: one in 2004; two in 2006.
According to the WTO agreement on sanitary and phytosanitary measures, any third country may request authorisation for export for the totality or part of its territory to the Commission, which is considered and evaluated according to the relevant Community requirements. If the guarantees given by a third country are deemed satisfactory and are effectively verified, such requests from third countries are accepted and authorisation for export granted.
Any risk of distortion of competition towards EU poultry producers is prevented by the fact that the measures in place provide for sufficient guarantees that the heat-treated poultry meat products from certain regions are compliant with the level of protection that the EU deems necessary. Informed choice by consumers would be the answer to competitive pressure.
The Chinese authorities expressed interest in the approval by the Commission of the imports of heat-treated poultry meat from Jilin Province. To get this approval, the Chinese authorities will have to guarantee that the sanitary conditions applied to the production of heat-treated poultry meat in Jilin Province meets EC requirements, and the Commission will verify these guarantees by on-the-spot inspections.
(HU) Thank you very much, Commissioner, for your reply. The problem is that this year, there were supposed to be six inspections conducted in China, and of these not one has been carried out to date. Now, in October, there was supposed to be an inspection of poultry, but this did not take place either, because the Chinese had no time for it. My question is, if we have been unable to carry out a single one of the six scheduled for this year, and yet we have planned 15 for next year, how will these 15 be carried out? If the Chinese do not cooperate with their European trading partner, then why are we opening our gates to imports from China, and why are we ruining European poultry breeders? If China does not cooperate, then we need not open our gates to their imports - that is my opinion. Thank you very much.
Vice-President of the Commission. - First of all, I want to say that China is willing to cooperate, and we have no indications that China is not willing to cooperate. Secondly, as regards the inspections and missions, these missions have been considered satisfactory so far. Whenever there are doubts or questions, we will have new missions. The time between the last missions and this year was due to administrative activities in China between two ministries. However - at least on the Commission side - we cannot say that there is any reluctance to cooperate with us concerning standards and the quality of the products.
If there are indications, the Commission is ready to organise new missions. So far, these have not been considered necessary.
Commissioner, I hear what you say but it does have echoes of the Brazilian beef controversy when, for months, the Commission stood where you stand today and assured us that all was well, and then was finally driven to the position of having to impose a ban.
You have said that this meat will be subjected to similar tests. Can you say, without reservation, that every piece of meat imported will be equally subjected to the same rigorous veterinary tests as are required of our own producers? Will the same ratio of production be tested, and how will you know if the product is truly from Shandong Province? Is it enough if it is merely processed there? Those are the issues that give rise to resentment by our producers, that they are subjected to all sorts of requirements, including the phasing-out of cages. Will that happen in China at the same rate? They believe themselves undercut by cheap imports.
(PT) Many thanks, Madam President, I will be brief. My question is along similar lines to that of the previous Member. I agree that there has recently been an effort to inspect and monitor products and it is essential that this inspection and monitoring effort continues. However, surely there cannot be any relaxation of the rules? Rather there should be a reinforcement, with precise and clear rules being set by the European Union which should apply throughout China, and not just in some of the provinces, as the Member has just mentioned. I would appreciate clarification on this. Many thanks, Commissioner.
Vice-President of the Commission. - So far, all products produced in this province have been labelled. The authorities in this province are responsible for quality and also rules of origin.
Of course, there is always the question that not every chicken can be checked - this is also the case in the European Union. But what the Commission can do in its inspections - and I was told that the next inspection will take place next year, so it has already been planned - is to verify that the administrative systems are capable of controlling how this poultry is produced and what the level of animal health protection is. So far, the answers have been found to be satisfactory.
Of course, there will be a continuous checking of facts, but these are the World Trade Organisation's rules, and we always have benefited from openness. Quality is important; standards are important. So far, we are convinced that the quality of poultry products from China is satisfactory, and the next province is, as I have already mentioned, also willing to come.
Subject: Implementation of the European Social Fund in the Member States
The European Social Fund (ESF), as one of the EU's Structural Funds, was set up to reduce differences in prosperity and living standards across EU Member States and regions, with the aim of promoting employment as well as economic and social cohesion. Over the period 2007-2013, some €75 billion will be distributed to the EU Member States and regions to achieve its goals. Member States finance a number of different programmes, and in this regard it is important to know how the Member States, especially the new ones, are using the available funding and what results have been achieved in raising living standards and promoting employment.
Is the Commission planning to publish a communication on the implementation of the ESF in the Member States and if so, when can we expect such a communication? If the Commission plans to release such a communication, can we expect to see both qualitative and quantitative analyses of the use of the ESF funds? It is of crucial importance to know not only how much money was spent on implementing various programmes but to ensure that the EU citizens enjoy tangible and sustainable benefits as well.
If the Commission is not planning such a communication, why is this, and how can the Commission then guarantee transparent and efficient use of the ESF?
Vice-President of the Commission. - The Commission recalls that Article 146 of the EC Treaty establishes the European Social Fund in order to improve employment opportunities for workers in the internal market and thereby to contribute to raising the standard of living. The Social Fund also pursues actions leading to the strengthening of its economic and social cohesion.
The Commission agrees with the honourable Member on the importance of reporting on the concrete benefits of the European Social Fund. In this context, the Commission intends to present a series of thematic reports on the European Social Fund's support and activities, the beneficiaries reached and the results achieved. The first set of reports should be available in early 2009.
In addition, Article 159 of the EC Treaty provides that the Commission shall submit a report to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions every three years on progress made towards achieving economic and social cohesion. The last Cohesion Report was published in 2007 and paid particular attention to the issue of investment in people. The next Cohesion Report will be presented in 2010. In addition, the Commission will publish a so-called 'Progress Report' in the intervening years.
I am very satisfied with your very precise and concrete answer, so thank you very much indeed. I do appreciate that the Commission considers that the question I raised is important, not only to parliamentarians, but to the Commission as well. I believe, however, that this is the most important to our people. They have to know about the transparency of use of these funds and the efficiency of use of these funds. I will, therefore, be waiting for the report in early 2009.
Could you please advise me which DG will prepare this report in 2009?
Vice-President of the Commission. - It is DG Employment, under my good colleague Mr Špidla, that is responsible for these reports. The numbers are interesting and we give training to nine million people in Europe every year, so the benefits are there.
(SK) Expenditure related to construction or reconstruction can be controlled. In projects financed from the European Social Fund, the target groups obtain know-how, new skills and expertise and therefore the balance sheet is dependent on the subjective views of officials. The insolvency of NGOs and independent bodies caused by the bureaucratic practices of the Member States often prevents the recipients of funding from the European Social Fund from getting involved in other activities within the framework of this programme. What instruments does the Commission have in its hands for ensuring that Member States do not erect excessive administrative obstacles when reimbursing the costs associated with projects financed from the European Social Fund?
Could I ask the Commissioner if he might, in these times when recession is snapping at our heels, look at the possibility of the Social Fund cooperating with local development partnership boards where these exist in Member States like the Republic of Ireland, but in other Member States as well? In that regard, he might have discussions with the OECD, which has carried out a study of the effectiveness of local development in promoting training, education, micro-job creation and an improved environment for people who find themselves unemployed.
I do not expect the Commissioner to be able to answer all of that today, but what I am really asking is that he would look at this possibility and perhaps consult with the OECD to see how the Social Fund and social partnership and local development partnerships might work hand in hand to improve the community training and employment needs of our citizens, particularly in urban areas.
Vice-President of the Commission. - Firstly, about bureaucracy and the administrative burden: they exist, no doubt. As I said, my colleague Mr Špidla is responsible for spending the money, and I am responsible for discharge: ensuring that no money is wasted. This is always a dilemma.
We try to be as flexible as possible but, at the same time, the benefits and possible outcomes are also carefully audited by national authorities, by paying agencies and probably by the ministry responsible. This also includes the European Court of Auditors and our DG, so there are different layers of control as well.
The result is assessed by large public participation, and projects must be seen, so now we have an obligation to have everything published on the website about the financing so that everyone can follow it. The Social Fund, however, is mainly financing training.
In response to the next question: there is cooperation between different sources of financing structural funds, including the Social Fund and regional development funds and, in my country at least, they are in very close cooperation with each other. This cooperation depends on national authorities. We can only support good cooperation and the efficient use of money.
Part II
Subject: Community co-financed projects and Siemens' slush funds
The Greek and German judicial authorities are continuing to investigate the case of the Siemens' slush funds, which were used by the firm to bribe political parties and persons in authority in order to obtain major public sector works and supply contracts. The German courts have already convicted a former senior executive of the company, who has admitted that slush funds also existed in Greece.
Given that these bribes may well relate to Community co-funded projects, will the Commission say whether OLAF or any other of its services is investigating the legality of the award procedures and implementation of such projects?
Vice-President of the Commission. - These issues are always very complicated and serious. The European Anti-Fraud Office (OLAF) is competent to investigate, where EU funds are involved, when there are sufficiently serious suspicions of fraud or irregularity having been committed against the financial interests of the European Union.
In cases where projects are co-funded by EU funds - such as is the situation with structural funds - the Member States and the Commission share the responsibilities in the management of these funds. In this regard, it is the Member States that are primarily responsible for distribution of the expenditure and the necessary controls. Moreover, resulting from such controls and investigations and the communication of possible cases of fraud or irregularity to OLAF, the honourable Member may be aware that there are regulatory arrangements in place under Regulation (EC) No 1681/94, which provides that the Member States shall report to the Commission, at the appropriate stage, the details of their investigation into such possible cases of fraud or irregularity. Moreover, whenever it is deemed appropriate, OLAF liaises closely with the competent national authorities on progress in such matters.
In the matters referred to by the honourable Member, the Commission has been informed by OLAF that it is aware of on-going cases in Germany and Greece but that, until now, OLAF's direct assistance in matters involving Siemens in Germany and/or Greece in respect of structural funds has not been requested by the judicial authorities of either Member State. In addition, the Commission would refer to the reply already given to the honourable Member's written question, which stipulated that, according to Article 3 of Regulation (Euratom, EC) No 2185/96, economic operators are not being controlled by both the Commission and Member States' authorities at the same time and on the basis of the same facts, according to Community sector regulations or national legislation. Besides, the Commission may, at any moment, start an infringement procedure against the Member States, on the basis of Article 226 of the EC Treaty, if there are sufficient elements indicating an infringement of Community public procurement law. In respect of the particular matters referred to by the honourable Member, the Commission has no such elements that could justify the opening of an infringement procedure.
(EL) Commissioner, that is precisely what I am asking you. You know full well that Siemens, which is a large and historic company, has obtained contracts worth several million euros from co-funded programmes. It is based in Germany and has obtained contracts in Greece and elsewhere. Accusations and admissions have been made of its using bribery and corruption.
How can you be so sure that it did not use the same methods and the same slush funds for co-funded programmes? Commissioner, how long do you intend to hide behind the investigations being carried out in Germany and Greece? You can act on your own initiative. Do you intend, as the competent Commissioner, to ask OLAF to investigate the matter or do you intend to do nothing, because you are afraid of the colossus called Siemens?
Vice-President of the Commission. - No, I am not afraid of Siemens and I will happily send OLAF to investigate these cases, but of course there is a clear legal framework in which we can operate and can go to investigate. We are following the situation, as I said, and we can urge Member States and we can demand that they inform us (they have, anyway, the obligation to inform us) and move actively. But there must, at present, be an indication and request from Member States for OLAF assistance. So far this has not been the case, but we will follow the situation.
We have clear and sometimes very sensitive divisions of responsibilities and obligations between Member States and Community bodies. This is particularly the case where the investigation rules are very precisely defined.
As the author of Question 44, Mr Heaton-Harris, is not present, that question falls.
Subject: Administrative affairs and the Lisbon Treaty
Could the Commission detail the changes to the EU competences held by DG Admin that the Lisbon Treaty would have brought in? Does the Commission have any plans to introduce any of those reforms?
Vice-President of the Commission. - The Lisbon Treaty contains three main provisions of the amended Treaty on the functioning of the European Union which deal with administrative affairs: Article 197 on administrative cooperation, Article 298 on an open, efficient and independent European administration and Article 336 on the Staff Regulations.
Article 197 provides for the Union to take measures, excluding any harmonisation, to support the efforts of Member States to improve their capacity to implement Union law. Article 336 is amended to change the procedure for adopting the Institutions' Staff Regulations to ordinary legislative procedure - that means normal codecision - currently, the Council acts by qualified majority vote on a proposal from the Commission, after consulting the other institution.
The new Article 298 requires the adoption of regulations ensuring an 'open, efficient and independent European administration', which is what we are already trying to do without waiting for the final entry into force of the Lisbon Treaty.
Can I thank the Commissioner for his very clear answer and congratulate him on implementing an open and efficient way of running the Commission, in spite of the fact that the Lisbon Treaty will never see the light of day?
But, having said that, does the Commission have any plans to introduce any of those reforms which may not need the Lisbon Treaty to be enforced - for example, on improving the capacity to implement EU law on the Staff Regulations?
Vice-President of the Commission. - I must say, honourable Member, that we are trying to improve the work of the administration every day, and at this moment I am having intensive debates with our staff unions about the regulations concerning parliamentary assistants, which is also part of the Staff Regulations. This definitely brings more transparency and more clarity to this - so far - problematic field. So we are very happy that we have opened many websites which tremendously improve the transparency of our activities.
So this work is on-going. Concerning the Staff Regulations - which is a solid document - this is a huge and complicated project if we really aim to make changes. We will probably discuss with Parliament possible changes during next term, but small reforms are on-going. Internally we have just changed the rules on the so-called 'career development reviews'. So there are on-going changes every day, practically.
(DE) Commissioner, you referred to the fact that the Commission must, and will, make permanent changes and improvements to its Staff Regulations. One development over recent years which is a real cause for concern is that a great deal - in fact more and more - is being outsourced to agencies and other administrative units. Does this not breach the principle of a uniform administration, especially the uniformity of political control of the administration?
Vice-President of the Commission. - This is a good question, one which has often been discussed in the parliamentary Committee on Budgetary Control as well. As the Commissioner responsible for administration and audit and the fight against fraud I am, of course, very concerned; my colleague Dalia Grybauskaitand I always ask questions about the necessity of the creation of new bodies, and we insist that the rules which cover the new bodies are as transparent and as clear as they are in our main bodies and headquarters.
Having agencies which can be more flexible and more precise in implementing EU policies is mainly a policy-making decision. It is very much discussed here in Parliament and supported on many separate occasions.
I can be the bureaucrat who always raises questions on how to audit and how to control these agencies, but at the same time I do not think that a certain distribution of EU institutions or a certain spreading of EU institutions in Europe is a bad idea. So let us balance and weigh both sides: the policy-making needs and gains on one side and administrative clarity and auditing clarity on the other. We have tried in all decisions to achieve a certain balance.
Subject: Abuses and corruption by EU officials
Every so often, European public opinion is rocked by reports of abuses and corruption by EU officials. Can the Commission provide details of the scale of this problem over recent months, over this year as a whole and over last year, and in comparison with previous years?
Vice-President of the Commission. - I must first say that the Commission has no indications that there are more cases of fraud than in other organisations. The Commission points out that the British House of Lords concluded in a special report that there was no evidence of widespread corruption within the Commission and that the level of fraud against the EU budget is no higher than in comparable public spending programmes, including in Great Britain.
On average, OLAF opens around 40 internal investigations per year involving officials from all Institutions. In around half of these cases it concludes there is a need for follow-up, which can be administrative, disciplinary, judicial, financial or even legislative or a combination of several of these.
The Commission's policy of zero tolerance and a formal obligation for officials to report serious wrongdoings without delay contributes to increased vigilance towards possible fraud or corruption. It may also lead to the opening of a significant number of investigations in which the initial suspicions ultimately prove to be groundless.
As concerns the Commission, 15 members of staff were subject to disciplinary measures in 2007, compared to an average of five staff members between 2004 and 2006. In 2007, sanctions were imposed in seven cases for a variety of breaches, including for external activities not in accordance with the dignity of the function, unauthorised absences and financial irregularities.
The staff rules provide a well-developed disciplinary system, with possible sanctions ranging from a simple warning to downgrading and, in the most serious cases, dismissal with or without reduction of pension rights. In addition, a member of staff may be held personally financially liable for the damage incurred by his or her serious personal misconduct.
(PL) Madam President, Commissioner, you did not need to take such a defensive position. The present Commission can clearly be proud that compared with Mr Santer's Commission, it is on a par with St Francis. However, there is another point I would like to make, and that is to ask whether any European Union administrative staff have been arrested and prosecuted, rather than simply dismissed from their jobs.
Vice-President of the Commission. - As I said, we have some cases running but so far we have not completed any criminal cases during the last six years. No European Commission official has been convicted. We have some on-going cases but these are all in national judiciaries. In addition, since 2002, the Commission has lifted immunity. If an official is to be investigated, the Commission makes the decision to lift immunity. We have lifted immunity - for criminal cases in courts - from 35 people, and so far half of them have been acquitted and the cases have been closed. Some cases are still running and there have been no criminal convictions yet. This is the situation regarding criminal cases against Commission officials. We are quite convinced that there will also be some convictions, but in some national judiciaries it takes a very long time. We are definitely cooperating with all these investigations.
(DE) Commissioner, you just referred to the fact that, as an offence punishable through the courts, corruption too has to be followed up and prosecuted by the national judiciaries. Are most of these cases - and I assume they are - Belgian cases or are officials in other Member States being prosecuted for corruption?
Vice-President of the Commission. - Most, maybe all, the cases are in the Belgian courts, because the officials are located in Belgium. Therefore most of the cases are in Belgium - and Luxembourg as well.
As they deal with the same subject, the following questions will be taken together:
Subject: CCCTB impact assessment
In his address to the ECON Committee in June of this year, Commissioner Kovacs referred to a CCCTB impact assessment, which he described as 'crucial' for his proposed legislative proposal. Can the Commission give us more details about this impact assessment and confirm that if it proves unfavourable to the CCCTB proposal the Commission will shelve the plans for such a legislative proposal?
Subject: CCCTB
What is the current situation with regard to the deliberations on the introduction of a common consolidated tax base and, in light of the concerns expressed by the Irish electorate in the Lisbon vote on this matter, has the Commission modified its approach in any way?
Member of the Commission. - An impact assessment of the Common Consolidated Corporate Tax Base (CCCTB) is currently being carried out. This assessment will cover a number of possible options for an EU-level reform of the corporate income tax system.
In accordance with the current practice of the Commission, a proposal of this nature has to be accompanied by an impact assessment drafted in compliance with the key analytical steps laid down in the Impact Assessment Guidelines. The key analytical steps are to identify the problem, to define the objectives, to develop main policy options, to analyse their impacts, to compare the options and to outline policy monitoring and evaluation.
The assessment will provide a description and evidence of the existing cross-border company tax obstacles on the internal market, and will define the objectives to be achieved by the reform. A number of alternative policy options, including the CCCTB, that could address the obstacles will be analysed and their respective economic, environmental and social impacts assessed.
As regards the most relevant types of impacts of the various policy options, the assessment will aim to assess: (a) the economy-wide effects of the alternative tax reforms on the competitiveness of the EU, on growth of the EU economy and welfare; (b) their respective effects on companies' compliance costs; and (c), notably, their respective impacts on national corporate tax bases and on tax administration costs.
Significant progress has been achieved in preparing the impact assessment but the work is not yet completed. Once the impact assessment is finalised, and the different options assessed, the Commission will draw the necessary conclusions. The fact that the Commission carries out an impact assessment does not necessarily mean that a proposal will follow.
To say that I am disappointed in the answer is to put it mildly: that is exactly what you told us last June. You told us that we would have this in September. I have to say that there are very strong rumours that you have received an interim report on CCCTB. You have not officially accepted it, but I gather that this report is not favourable towards the idea of CCCTB and the reason we cannot see it is because you have not formally accepted it.
I would like to ask you if that is the case, because it is extremely unfair since this is an issue that has been debated for some considerable time now. There is a lot of very strong feeling on both sides on it, and I believe that you should show us that report, or interim report, so that we can have a look at it to see where exactly that report stands on this very, very important issue. I would strongly ask you to do that. I think it is wrong if you have received an interim report and you are not showing it to us because it does not show what the Commission wants on this issue.
I want to echo Mr Ryan's comments. The specific question that was asked was: if the assessment proves unfavourable, will you shelve the plans for implementing CCCTB? And that question was not answered.
Also, there have been a number of other assessments - not, obviously, carried out by the Commission - which have shown that, in many ways, CCCTB would collapse under its own weight.
But, given that you have not answered the question that was asked, I want to put one or two others to you. Would you not agree that it is not simplification? At present, we have 27 tax bases. With CCCTB, we would end up with 28. If it were to operate, would you not agree that it would damage Europe's capacity to attract direct foreign investment, in that tax payable by multinationals in one country would no longer be determined by the law of that state but by reference to a complicated formula which can only be computed in retrospect? So, in other words, no policy certainty, and that will scare foreign direct investment like nothing else. I just want your view on that, please, Commissioner.
Member of the Commission. - Yes, it is true that we have been aiming to make a proposal in the autumn of this year, but you have to understand that, in a project as ambitious as the CCCTB, it is not possible to predict exactly when we will be ready to make the proposal, as the timing of the proposal depends on the finalisation of the impact assessments and its evolution by the Commission.
As far as the correlation between the Irish referendum on the Lisbon Treaty and the CCCTB is concerned, I want to emphasise that the Commission is taking a measured approach based on wide consultation and detailed study of all aspects of the CCCTB. The Commission is aware of the issues raised by the electorate during the referendum in Ireland relating to the Lisbon Treaty. However, I would point out that the provisions of the Lisbon Treaty do not have any direct influence on the process whereby Member States would eventually decide on any proposal on a possible Commission proposal for CCCTB.
(Interjection from the floor by Eoin Ryan)
I am sorry, Mr Ryan. The Rules allow you a supplementary question. I will not give you the floor.
Subject: EU-China customs cooperation
What is the Commission's assessment of the level of organisation and effectiveness of customs cooperation between the EU and China?
Member of the Commission. - Madam President, may I take the liberty of answering Mr Ryan's comments very briefly? I just want to tell you that you will soon receive a full, legally based answer from the Head of my Cabinet Office. Then you will understand our position.
Concerning the second issue, customs cooperation is an important part of the EU-China strategic partnership. The EC-China Agreement on Customs Cooperation and Mutual Administrative Assistance with China provides the legal basis for this cooperation. The EC-China Joint Customs Cooperation Committee meets once a year in order to manage and oversee the implementation of the Agreement.
Under the Customs Cooperation Agreement, the EC and China are developing substantial interaction in key customs areas, organised clearly to reflect the interest of the European Community.
The problem of counterfeiting is our key priority in relation to China, which is the number one source of fakes entering the EU external borders. During my visits to Beijing in January and April 2008, I agreed with my Chinese counterparts to develop an ambitious Action Plan for IPR enforcement with concrete objectives and measures to be adopted by the EU-China Summit in December. It should include, among other things, an information exchange system on IPR risks, an exchange programme of operational officials, and collaboration on the development of partnerships with business communities in China and the European Union.
Securing the supply chain is another essential aspect of EC-China customs cooperation. The joint pilot project on Safe and Secure Trade Lane has been running since November 2007 with the participation of three ports, Shenzhen in China, Rotterdam in the Netherlands and Felixstowe in the United Kingdom.
This project aims at strengthening security while facilitating trade between the EC and China through the use of modern technology and the exchange of advance information. At the same time, it will help to better target the traffic in illicit goods. Furthermore, the pilot project aims at preparing the ground for a future agreement on mutual recognition of security measures and the Authorised Economic Operator (AEO) and its Chinese opposite number. It involves cooperation in such important fields as alignment of the Chinese security legislation, information exchange and risk analysis. China has, in the meantime, adopted and implemented, as of 1 April 2008, its own AEO legislation that appears very similar to the European Community concept.
The EC and China are also enhancing cooperation in other important areas. An EU-China agreement on coordinated controls of trade in drug precursors is expected to be signed at the upcoming EU-China Summit that will allow us to combat trade in illicit drugs more effectively.
We agreed to further enhance our cooperation to fight fraud through the established mutual assistance mechanism.
The European Anti-Fraud Office (OLAF) has posted one of its agents in China in order to support the anti-contraband and anti-counterfeit activities of the office, in particular, in relation to cigarette smuggling.
The EU is ready to continue to assist China in customs capacity building, including through the application of the recently published customs blueprints.
While we have made considerable progress in enhancing customs cooperation with China, further steps need to be taken, particularly with regard to combating counterfeiting and piracy. Proper implementation of the above-mentioned initiatives, in particular the proposed IPR enforcement action plan, will determine the level of effectiveness of this cooperation.
(EL) Thank you, Commissioner, for your reply. The trade deficit between the EU and China totalled EUR 160 million in 2007 to the detriment of the European Union. To a large degree, this deficit is the outcome of incomplete customs cooperation between the EU and China. Apart from the language of numbers, we are also very interested - as is only reasonable - in public health, the protection of European consumers and, of course, the competitiveness of European products.
I believe that these controls will be stepped up in the near future so that we can protect the public interests to which I referred.
Member of the Commission. - I fully agree with your concern - in my view, counterfeiting is much more than a financial problem.
First of all, it is a legal issue: the violation of intellectual property right.
Second, it is a financial or economic problem as it undermines the revenue of the Member States and it also undermines the profit of the manufacturing company of the original products and it can even result in the loss of jobs in our Member States.
But third - and this is my real concern - it is a new threat to the safety and to the health - and even to the life - of our citizens, so, as you very clearly emphasised, it is an issue of consumer protection. When I first got the information that EU customs seized some consignments of medicines, pharmaceuticals, against cardiovascular diseases, and the capsules contained brick powder and yellow paint, I was really shocked.
So it is much more than a financial or legal issue. It is a problem of the safety of our citizens and we have got to do our best.
May I say that I am now more optimistic: in April, I met my new counterpart, the new minister responsible for customs in China. Even with my former counterpart, I felt some positive changes in the Chinese style, the way they negotiated. Since 2005, it has become more and more concrete, more and more to the point and China has made some steps. For instance, they even changed the legislation concerning combating counterfeiting.
But, you are right that it is still not working in an optimum manner. That was the reason why we initiated an action programme and I made it very clear to my new partner that what we expect from China is concrete measures and concrete results in the market and I think that he understood the message.
One or two more reasons about why I am optimistic: first, China, which is an emerging power, which is playing a more and more important role in the world economy and world politics, I think simply cannot afford to be related, to be judged as the number one source of fake products. Second, China is more and more a target country. Quite recently we heard about Chinese fake milk powder which resulted in the death of some Chinese children. So they are not only a country of origin, but they are also a target country, a target of counterfeiters.
As a member of the European Parliament's Delegation for relations with the People's Republic of China, I have noted with interest your response.
Has there been any improvement at all in China's appalling record on counterfeiting or the stealing of intellectual property since it joined the WTO, and what pressures are being put on China to improve in this area?
You mentioned the EC-China Joint Customs Committee. Who is on it from the EC side, and what are the qualifications to become a member?
My final point: does this joint committee have terms of reference to handle trade of various waste products from Europe to China for dumping?
Member of the Commission. - One of the figures I can refer to in my answer is that in 2005, more than 80% of seized fake products came from China. Now this proportion is around 60%. I think it would be premature to say that it is due to the Customs Cooperation Agreement and is the result of the yearly meeting of the Customs Cooperation Committee, but I am pretty sure that there is certainly some correlation between the two.
As I have already said, there have been changes in Chinese legislation: production and distribution of fake goods are now an element of the penal code, which was not the case before, and export controls have also been introduced. I would not say that this export control is systematic and full-scale. It is rather sporadic and occasional, but it is a step forward. These are the concrete facts which show that China is becoming more cooperative and taking it more seriously. I have already spoken about Chinese motivation.
As far as the Joint Customs Cooperation Committee is concerned, the co-chairs are the Minister on the Chinese side, and myself on the EU or EC side, but also in the joint committee, all the Member States are represented at expert level. They have more than one meeting at expert level a year. Once a year, the two chairs of the joint committee also come together and discuss the issues.
Subject: Financing security measures at European regional airports
By the end of 2008, the Commission is expected to publish a report on financing security measures at European airports, which may lead to a new legislative proposal on this issue.
Given that security expenditure constitutes a heavy burden for European regional airports, can the Commission say what kind of solutions it considers necessary to help regional airports manage the increasing costs of security? In addition, does the Commission plan to introduce new measures that will oblige all Member States to finance in part security at Europe's regional airports?
Vice-President of the Commission. - (IT) Madam President, in keeping with the commitment made in Article 22 of Regulation No 300 of 2008 on common rules in the field of civil aviation security and repealing the previous regulation, in December of this year, the Commission will present a report on the financing of the costs associated with security measures in European airports.
In light of the situation, the Commission is reviewing the results of the consultation with the interested parties and with the Member States in order to determine the content of a new legislative proposal on this matter. The Commission will present its conclusions in the report in question and, to address some of the questions raised during the consultations, the Commission may also be called on to take further action on this subject.
Madam President, I would like more information. What exactly does the Commission intend to do to assist the airports affected by this cost? There are five airports in my constituency of Ireland North West and they find it very difficult to survive economically due to the pressure exerted on them. These include two international airports, Shannon Airport and Ireland West Airport, along with three other regional airports. What can the Commission do to assist the survival of those airports and allow them to function economically?
Vice-President of the Commission. - (IT) Mr Ó Neachtain, I am afraid that I cannot give you an immediate, concrete response as you would like. However, the Commission is reviewing the results of a consultation it held in order to examine the results and thus decide if, how, to what extent, with regard to Member States, if it is up to the Member States alone, we need to finish reviewing the consultations.
As soon as we have finished reviewing the consultations, if you would like, I will inform you straight away, and in any case we will be presenting our report on this whole sector before the end of the year, as I said earlier. It is only a matter of waiting a few weeks for our officials' final assessment of all the consultations. My office and my staff are available to provide you with all the necessary information to enable you to report to your electorate.
(EL) Commissioner, bearing in mind what you have just said, will it be possible to evaluate the security requirements of each Member State and of regional airports - because that was the question - where there is a large number of them, such as on the Greek islands and in Italy, Spain and Portugal?
You obviously know how many islands and how many such areas there are; as such, will funding from your overall budget be proportionate and differentiated?
(DE) We know that the costs are obviously passed on to passengers. That is why we also need to differentiate. There is not that big a difference nowadays between using the train, for example, be it the TGV or some other high-speed railway, or an aeroplane. If you look at the security precautions at train stations and in airports, there is perhaps room for harmonisation here. Do you think it possible to introduce identical legal provisions here?
Commissioner...
(Interjection from the floor by Jim Higgins)
I am very sorry, Mr Higgins, I have taken two supplementary questions, which is all I can take, and we have dealt with it as appropriately as we can.
(Interjection from the floor by Jim Higgins)
The Rules provide for two supplementary questions. I am sorry but I cannot get into a discussion with you. It is unfair to those who have questions waiting to be heard.
Madam President, I would like to say to those Members who cannot, due to the rules of procedure, receive answers to the questions they would like to ask, that my offices are available to provide any information they may require that it is in our power to give in response to their queries.
As regards the question from Mr Mavrommatis - in essence he asked whether the Member States can adopt more stringent security measures than those imposed by Regulation No 300 of 2008 - the Member States can, of course, choose to apply more rigorous measures than those set out in the regulatory framework. These more rigorous measures may, however, have repercussions for the internal aviation market insofar as they often vary from one Member State to another.
In the report that will, I assure you, be published very soon, the Commission will consider whether these more rigorous measures distort competition between airlines and airports. As regards the issue of island airports, the Commission is also reviewing this issue in the context of the answers that have been given. Island airports are, of course, included in the study, which concerns the general airport system. You know how much the Commission values regions, such as the islands of your own country of origin, but also in countries that I myself am more familiar with, that can only be reached by plane or boat. The Commission therefore gives much consideration to these links.
As far as Mr Rübig's question is concerned, the Commission is reviewing the various options. It is possible to use public funds, which is one of the possible solutions for financing the costs of aviation security. Therefore it has not been said that ticket prices should be raised. Other forms of financing could also be used. However, to be honest and to give an answer that is more than just a formal response, I would like to emphasise that the Commission is examining carefully all the information gathered and, as soon as it has all been examined, reviewed and balanced, we will try to draw up a proposal that is balanced and is in keeping with the interests of European citizens.
Mr Rübig, I would say the same thing to you that I said to the other honourable Members, that my offices are always available to all Members for any clarifications and to arrange any meetings you would like to have with me on questions relating to the transport sector.
Subject: High quality transport and small island regions of the European Union
What steps will the Commission take to ensure that the European Union has sustainable and high quality transport systems and to protect the rights of its citizens and their safety? How will it contribute towards establishing a reliable system of transportation (boat-aeroplane-helicopter) which covers the small island regions of the European Union?
Madam President, this is, in some ways, a continuation of the question asked by Mr Mavrommatis. In order to guarantee sustainable, high quality transport in Europe and to protect the rights of citizens and their safety, we are proposing an appropriate legal and regulatory framework to the European Parliament and to the Council and, once the legislators have adopted it, we will ensure that it is implemented.
Allow me to give three examples: passenger rights, sustainable transport and passenger safety. You also asked me to be more specific about how these efforts will contribute towards establishing a reliable system of transport by boat, aeroplane or helicopter for the small island regions of the European Union. The fundamental challenge in this proposal is the funding. Thus, we return to the subject of the previous question.
Honourable Members - I could almost say fellow Members, since I am always aware of having been an MEP myself for many years - we must be clear on this point. It is up to the Member States and regional authorities to decide on the quantity and quality of connections within the small island regions and between these regions and the continent. Our role, the role of the Commission, is secondary and consists of two very distinct tasks. On the one hand, the Commission implements the European cohesion policy, which supports the development of regions with geographic and natural disadvantages. Within the framework of the cohesion policy, the Community can provide cofinancing to improve the accessibility of the island regions. On the other hand, the Commission has a duty to ensure that the financial support awarded to transport providers does not distort competition on the internal market, against the common interest.
This safeguard is guaranteed by Community legislation on the internal transport market. State aid for quality transport to and within the island regions cannot be authorised by the Commission, in particular in the form of compensation for a public service obligation. Legislation governing the internal market in the maritime and air transport sector leaves Member States ample scope to choose how to organise the public transport services that link the islands to the continent and to one another, provided that all potential transport providers have equal opportunity to provide the public service in question.
Commissioner Tajani, since you have spoken in Italian I am tempted to do so myself, but I will hold back and speak in Greek instead.
(EL) Commissioner, my question did not relate so much to the question of funding, which my honourable friend Mr Mavrommatis has covered; it related to three specific points to which you referred and on which I wish to comment specifically. The first is the standard of transport, which is a very important matter. The second is the special case of the small islands; as you know, my country has an abundance of very small islands which are a special case, and the third point is the state of mind of the residents of these small islands, who feel a bit isolated, in this particular instance, from the rest of Greece and from Europe in general when we fail to attach particular importance to their problems, especially in terms of transportation. My question is therefore a political question which goes beyond financing: do you believe that the European Union should also play a political role here?
I would like to thank the honourable Member for having replied to me in my own language. I am tempted myself to reply to you in ancient Greek, having studied it for many years - my mother taught ancient Greek for many years as well, but perhaps I would make some mistakes and risk not being understood by you. Thank you all the same for the gesture.
Mr Botopoulos, I said this myself when I was a member of parliament, having been elected in a constituency that also included many small islands, and so I am well aware of the serious connection problems they face, far from terra firma, particularly during the winter. Since many of these islands are tourist destinations, during the summer there are boats transporting visitors and also the people who live on those islands, who therefore do not have difficulties for two or three months (June, July and August). The problems start in September, and then there is a real risk of feeling isolated.
I believe that the European Commission, not being able to decide directly on the matter - I mentioned this in my speech, we are always mindful of the principle of subsidiarity - can provide support, for example, by cofinancing certain transport systems, without distorting the internal market, to enable these citizens, who are European citizens and who have the same rights to mobility as those living in big cities or on the mainland, specifically to have the right to travel and to receive deliveries, because the issue also concerns the supply of food, as well as water for some islands.
Honourable Member, I share your concern and support it. The European Commission, with its sights set on protecting the rights of all citizens at all times, intends, wherever possible and insofar as provided for by current legislation, to work hard to support those living on the smallest islands, offering practical solutions to the needs of these citizens who do indeed experience unfavourable conditions, particularly during the winter months.
I am available to you and to all Greek MEPs - and not just Greek MEPs, of course - should you wish to discuss any initiatives you want to adopt in order to give practical answers to the citizens of small islands.
Could you elaborate further on the content of the appropriate regulatory framework which you indicated was in the pipeline, particularly in relation to economic sustainability of access transport to small island regions?
Can I get assurances from you, Commissioner, that the present public service obligation regime will not be impacted in any way by this future regulatory framework that you have in mind? That is essential for the economic sustainability of these peripheral regions.
Thank you, honourable Member, for having asked the question. I think that I mentioned this during my main speech, with which I answered the question. Our intention is to prevent any distortion of competition. In any case, intervention of any kind should serve only to address the needs of citizens, without upsetting the internal market and without breaching competition but only, I repeat, with the aim of giving people who live in areas that are disadvantaged - above all in the winter months - the opportunity to be citizens like everyone else. Our assistance will be targeted, without causing harm to anyone, to enable these citizens to live in the same conditions as all the other citizens of the European Union.
I can therefore reassure you, as regards your concerns, that our aim is to help these citizens without distorting the market or competition.
Subject: European legislative measures on shipping safety
Has the Commission assessed the implications for European shipping in the event of the entry into force of European legislative measures on shipping safety which will overlap with hitherto uniform international rules?
Why does the Commission not consider it sufficient for the Member States to ratify the IMO's international conventions so that matters over which they have sole competence and matters over which they have joint competence with the European Community are regulated only by international legislation, which the Member States establish by sole competence on the basis of their sovereign rights?
In seeking to establish sole Community competence and acquire new powers at a time when European citizens are particularly sensitive about the sovereign rights of their own country, especially in a sector under great economic strain, such as shipping, is the Commission not at risk of doing more harm than good overall?
Madam President, Mr Mavrommatis is always very active and always involved in issues regarding transport. The Commission's proposals are always accompanied by an impact assessment. This is true in particular of the November 2005 proposals on the third maritime safety package.
The Commission's proposals in this sector take particular account of the relevant international conventions. In the majority of cases, the purpose of the legislative proposals is to invite the Member States to ratify the conventions or to implement them within the Community. They are never born out of an attempt to acquire new competences. I would like to clear up a common misunderstanding: the Community already has the necessary competences for maritime safety within the framework of the common transport policy. It is, however, inevitable that when the European Parliament and the Council legislate, Member States' ability to act in isolation at international level is therefore limited.
Nonetheless, this is not to Member States' disadvantage. Indeed, it serves to strengthen our collective influence within the international community, thereby increasing the level of protection of the life of citizens and of the environment. Sometimes, Europe must simply take the initiative. This happened, for example, when we introduced the accelerated withdrawal of single-hull oil tankers and our decision was then followed by a similar one on the part of the International Maritime Organisation.
Mr Mavrommatis, you are well aware of the problems with the International Maritime Organisation: we cannot always take decisions on our own. There are competences that do not concern Europe, and continual comparison with this organisation is therefore necessary, not least because our seas are frequented by vessels flying the flags of countries that do not belong to our Union.
With the proposed new legislation on maritime safety, the Commission hopes, though, to redress the balance of the global dimension of maritime transport, which calls for global solutions while taking account of the limitations of the global legal framework.
Mr Mavrommatis, Community action is a tangible expression of the collective effort and commitment of the Member States, not an imposition from the outside, running counter to their interests. Thanks to our efforts and yours, the number of vessels in European waters that do not comply with current standards has dropped dramatically. The Commission will continue to pursue a balanced but proactive policy, with the protection of the life and livelihood of our citizens as its main objective.
Commissioner, you know how much I enjoy our discussions and debates. Moreover, you always have an answer for me. Naturally, I would like to thank you for those points that concern all the countries of the European Union.
(EL) At a time when European citizens are particularly sensitive about the sovereign rights of their own country, especially in a sector under great economic strain, such as shipping, do you not think that seeking to establish sole Community competence and acquire new powers for the Commission will do more harm than good overall?
Vice-President of the Commission. - (IT) Mr Mavrommatis, I do not think there is a risk of inflicting damage, but the aim is to try to harmonise, within a framework, that which is always complicated in maritime law because, unfortunately, we always find ourselves faced with IMO decisions and, as I have said, thankfully Europe sometimes takes the lead and the international organisation follows us.
Our intention, I repeat, is not to limit the rights of Member States but merely to try to achieve harmonisation that can serve only to provide EU citizens with faster and more robust responses.
I was wondering if the Commissioner is satisfied that enough action is being taken by Member States in relation to implementing existing legislation and regulation. I had my own experience in acting in a legal capacity where a very serious accident occurred, and, even 12 months after the accident, the shipping company still had not complied with the regulations that were then in place and had been in place for over three years.
I would like to thank the honourable Member for this question, because it gives me an opportunity to point out the very positive outcome we obtained at the Transport Council two weeks ago in Luxembourg, when the Council finally gave the green light for approval of the third maritime package. This success was also down to the European Parliament's insistence, its commitment, the fact that it made its voice heard, together with that of the Commission, in order to achieve a more comprehensive regulation safeguarding public safety, in all senses, including on our seas, environmental protection, and accident liability.
When these rules enter into force, Community control will definitely be stepped up. I can assure you that, as far as the Commission's commitment is concerned, we will continue to monitor the situation with care and attention, including through the work of our agency in Lisbon, to ensure that all Community legislation is always complied with and, above all, to ensure that our seas are ever more secure, with joint legal and operational action in all seas within the competence of the European Union.
Subject: Improvement of urban transport
It is a fact that urban transport is not currently the best it might be for European citizens. The stress caused by intense congestion, the high level of pollution and journeys within towns, which are responsible for 40% and more of total CO2 emissions from road transport, together with the lack of safety for drivers and vulnerable groups, such as pedestrians and cyclists, are just some of the problems encountered every day by European citizens in major towns and cities. What are the Commission's objectives and plan of action in response to this situation so that more sustainable forms of urban transport may be established and what timetable has it set for measures to achieve its objectives?
Madam President, the topic of urban transport, I would like to inform the honourable Members - 'fellow Members' always comes to my mind first, it must be force of habit; I have only been a commissioner for a few months whereas I was an MEP for many years and evidently I still feel part of this Parliament - was one of the topics at the informal Council in La Rochelle on 1 and 2 September 2008, and was discussed at length. The Commission and the Member States gave the issue a great deal of attention, inviting experts, mayors of large and medium-sized cities and specialists in the sector to talk about urban transport.
I spoke on this subject myself at the Road Safety Day that took place a few days ago in Paris - the official Commission and Council day during Road Safety Week - emphasising that road safety must also mean a good urban transport system: our roads will become safer, above all in big cities, if there is a good urban transport system. In my view, this will inevitably reduce the number of victims of accidents that occur in big cities, where there is the greatest number of accidents and the greatest number of victims.
The Commission is drawing up an action plan on urban mobility based on the consultations that followed the publication of the Green Paper. We intend to present the plan before the end of this year. This plan will include proposals for definite actions at European Union level for the coming years.
Clearly the European Commission does not have jurisdiction on this: these are areas that concern the Member States, but we, on the basis of the principle of subsidiarity which, as you all know, is derived from the word subsidium, want to help the Member States and the mayors of large cities. The former mayor of Milan, Gabriele Albertini, Vice-Chairman of the Committee on Transport and Tourism, can testify to all this: through this action plan, we will ensure that all of the information we have, all of the advice, all of the ideas, all of the suggestions, can be made available to all cities, above all the big cities with traffic problems.
The action plan will also assist policy makers at local, regional and national level, in full respect - I repeat, full respect - of the principle of subsidiarity. The actions we will propose will help to cut costs, to guarantee the proper funding of the single market and to create new markets for new technologies, developing sustainable urban mobility. It is no coincidence that only yesterday evening, the debate was concluded and a vote taken on a directive that should encourage, that is aimed at encouraging, local authorities to purchase means of public transport with reduced harmful gas emissions.
Today, however, it is still too early to outline or be specific about the content of the action plan, but we nonetheless expect, and you can expect, it to cover the breaking up of rules on access to green areas, urban goods transport and logistics, better information on public transport systems in European cities or broad plans on sustainable urban mobility and proposals on ways to integrate urban planning and mobility. The action plan may also include proposals on information sharing and for improved data collection and research practices, and may even tackle the issue of funding, which is an extremely delicate question. This, I repeat, will all be based on respect for the principle of subsidiarity.
(EL) Commissioner, we shall await the action plan you propose with great interest and then we shall have an opportunity to talk again.
However, I would like to hear your personal opinion on the following matter: there is a great deal of discussion about the congestion charges which have been introduced in cities such as London, Rome and Stockholm and which appear to have helped reduce congestion and increase the number of passengers using public transport. In other cities, however, where there is no organized network, there is still scepticism and I should like at this point to hear your personal opinion, as an experienced Commissioner, as to if and to what extent you are or are not in favour of congestion charges.
Honourable Member, the question is an extremely delicate one: if Mr Albertini, who is always very generous, would like to buy us a coffee, we could discuss it and hear the experience of a mayor of a large European city.
There can be no easy answer to this question. I was a municipal councillor in Rome for five years whilst I was an MEP and I dealt with these same issues. These things have to be looked at on a city by city, case by case basis, because some cities - I am thinking of Rome - have an historic centre with very narrow streets, where it is difficult for traffic to circulate. Other cities have a different urban environment and so it is not easy to have one rule for everyone.
I think that, always using the principle of subsidiarity, mayors should choose, with the consensus of municipal councils, to impose a congestion charge if they think it useful and if the city they administrate needs to restrict traffic because in very old cities, the centre becomes congested very easily. Therefore the situation varies from city to city and it is difficult to find a solution. I would definitely say that it is not an option to be disregarded, even if it can sometimes cause confusion. You have to look at where the perimeter would be. I would reiterate that it is a choice to be made by individual cities. Personally, I am not against it in principle but, in certain cases, it can be unfair to impose it whilst in others, it can be entirely appropriate.
Given, therefore, the diversity of European cities, I believe that especially in this case, the final decision should always be left to local authorities, although in the action plan, we will still offer suggestions and ideas. The important thing is that citizens are always informed and that they know what is going on and the decisions that are taken, because when it comes to paying taxes, it is always good for citizens to understand what they are paying for.
I regret that I cannot give a definitive answer of principle. I truly believe that we have to examine the facts and the impact, including on the urban environment, and take the decisions one case at a time. To conclude, I would like to say again that, in principle, I am not against it, but that there could be cases in which it would be pointless to impose a tax of this kind.
Commissioner, I was struck by two words that you used: that finance is a 'delicate' issue; and you repeated 'subsidiarity', which is important.
Is the Commission concerned that the economic difficulties in Member States will impede the necessary investment in effective public transport systems? At the same time, Member States might be imposing congestion charges in large cities on hard-pressed motorists who have no choice.
(DE) My dear Mr Tajani, we are of course delighted to have the opportunity here of asking questions, especially on invitations to tender for urban transport. Are there any plans to put urban transport out to tender, as has happened in numerous cases in Sweden, where there is now competition in urban transport?
Secondly: are there really plans for uniform control systems throughout Europe? When you arrive in a foreign city, it is often difficult to understand how their system operates and perhaps a Commission proposal is needed here.
Madam President, thank you for the question. First of all, I think that in the action plan we are to present, we should insist on the need to give information to European citizens when they move from one city to another, so that they know what the situation is and what they will find when they travel from Stockholm to Madrid as opposed to from Rome to Vienna; so that they understand the set-up, what taxes they may need to pay, and can organise their trips, be they for work or as a tourist. This is already important and I believe we have work to do.
Of course, honourable Members, I would stress the issue of the principle of subsidiarity, because it is not for the European Union to intervene in matters that fall strictly within the remit of local authorities. The same goes for financial aspects; the Commission has no place to intervene. Funding is a problem. Of course, in our action plan, we will seek to gather all the suggestions that have been put forward at the various hearings, in order to provide a service and assistance to local authorities, who are then at liberty to accept or reject them. Our aim is to try to harmonise the system, at least in terms of information for citizens, and to provide the different local authorities with as much information as possible regarding experiences from other cities, for them to make use of if they wish. This is important.
As regards funding, I believe that each local authority is free to do as they see fit, without, of course, disrupting the market or the free movement of citizens. In each case, the most suitable solution must always be chosen. As regards the last question from Mr Rübig, however, the directive on public service obligations leaves local authorities the freedom to decide whether or not to call for tenders. I think that the European Union, from this point of view, has once again insisted on the principle of subsidiarity.
I think that this is right, because our work should not be invasive: we should not regulate everything and anything, we should be concerned with the big issues, giving big answers and, if anything, helping local bodies and Member States to solve problems, where they can, perhaps with the aid and support of the European Union, without this support being dominant or invasive. In my opinion, in local public transport, this should be a principle that we all keep to, and I believe we want to do so.
That concludes Question Time.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
(The sitting was suspended at 7.45 p.m. and resumed at 9 p.m.)